It is competent for a party or other witness to testify with what intention, and upon what operative influence, he did a certain act, whenever the intention and the controlling influence are material. Norris v. Morrill, 40 N.H. 395, 401; Hale v. Taylor, 45 N.H. 405.
It is contrary to our practice to permit a deposition to be used on a trial as substantive evidence in the cause, if the deponent is in court, and is produced or offered as a witness by the party objecting to the deposition (Hayward v. Barron, 38 N.H. 366); but the declarations or admissions of an adverse party may always be shown in *Page 165 
evidence; and it makes no difference whether they are derived from a deposition, or from the testimony of a third person who may have heard them uttered. The statements of Moore contained in the deposition were therefore properly received in evidence, as an admission of the general agent of the corporation, and, as such, binding on the principal. These admissions being relevant to the issues the defendant was entitled to the benefit of them. We are not aware of any rule or practice requiring that a party should be inquired of, on the witness-stand, whether he had made such an admission, before resorting to direct proof of the fact by other evidence. 1 Greenl. Ev., s. 193; Carr v. Griffin, 44 N.H. 510. The exceptions are overruled.
Judgment on the verdict.
STANLEY, J., did not sit.